DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 03/18/2022.
Withdrawal of Restriction Requirement
Claim 1 allowable. The restriction requirement as set forth in the Office action mailed on 01/21/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 5-8 and 13, directed to the non-elected invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claim 5-8 and 13 rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the device of claim 14.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Hatakeyama (US 2020/0020859) teaches generic GF1A’ which defines various substituent groups. 
GF1A’ (page 2):

    PNG
    media_image1.png
    314
    393
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    410
    media_image2.png
    Greyscale

GF1A’ shows X1 and X2 = N-R, R= phenyl (corresponds to Ra and Rb); A1 and A2 = naphthyl; Ar3 = phenyl R1 and R2 = diphenylamino; R2 = trialkylsilyl; remaining R(s) = H.
Hatakeyama’s GF1A’ shows a polycyclic material containing boron and two nitrogen atoms but applicants’ amendment render GF1A’ out of scope. Hatakeyama fails to teach, suggest or offer guidance that would render it obvious to modify GF1A’ to arrive at the limitations of independent claims 1 and 14.	
Claims 1, 4-8 and 14-17 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786